      Case 7:18-cv-08386-NSR-PED Document 47-3 Filed 01/28/20 Page 1 of 15



LITTLER MENDELSON, P.C.
One Newark Center - 8th Floor
Newark, New Jersey 07102
Attorneysfor Defendants
 Salisbury Bank and Trust Company and Salisbury BancO/p, Inc.



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

WILLIAM GUNNAR TRUITT,                                                 Civil Action No.: 7: 18-cv-08386-NSR-PED

                               Plaintiff,

                    -against-                                           DEFENDANTS' STATEMENT OF
                                                                        UNDISPUTED MATERIAL FACTS
SALISBURY BANK AND TRUST COMPANY;                                          PURSUANT TO FRCP 56.1
AND SALISBURY BANCORP, INC.,


                               Defendants.


           Defendants Salisbury Bank and Trust Company and Salisbury Bancorp, Inc., by their

attorneys Littler Mendelson, P.C., submit this statement of undisputed material facts in support

of its motion for summary judgment to dismiss the Complaint of Plaintiff William Gunnar Truitt

("Truitt" or "Plaintiff').

Background

           1.        Salisbury Bank and Trust Company is chartered as a state bank and trust company

by the State of Connecticut and provides products and services to customers in Connecticut,

Massachusetts and New York.

           2.        Salisbury Bancorp, Inc. is an independent, publicly-owned banking and financial

services company that became the bank holding company                              for Salisbury       Bank and Trust

Company on August 24, 1998.1


I   Salisbury Bancorp,   Inc. and Salisbury   Bank and Trust Company   are referred to herein as the "Bank."
   Case 7:18-cv-08386-NSR-PED Document 47-3 Filed 01/28/20 Page 2 of 15



Truitt's Employment with the Bank

       3.      On January 29, 2018, the Bank made Truitt an offer of employment to work as a

M0l1gage Lending Officer Trainee in its Residential Lending Department.             See Exhibit D-4 to

the Deposition of Plaintiff William Gunnar Truitt ("Truitt Dep. Tr."), which is attached as Ex. J

to the Declaration of Jennifer I. Fischer ("Fischer Decl.").

       4.      Pursuant to his offer letter, Truitt was classified as a full-time hourly employee

during his training period, earning $16.83 based upon a 40 hour work week. Id.

       5.      Truitt was provided 6.46 hours of paid time off per pay period, with an annual

accrual of 21 days. Id.; see also Fischer Decl., Ex. K.

       6.      Truitt's offer letter also defined his employment relationship with the Bank as "at

will," advising that "[his] employment is not for a fixed term" and that both Truitt and the Bank

may terminate the employment relationship at any time and for any reason. Fischer Decl., Ex. J.

       7.      Truitt's first day of employment was February 26,2018.       See Fischer Decl., Ex. J.

       8.      Upon hire, the Bank provided Truitt with a development plan that detailed the

timeline for the completion of his training program, which was approximately six months.           See

Fischer Decl., Ex. L.

       9.      The Bank also provided Truitt with a job description for a Mortgage Originator

Trainee position. See Fischer Decl., Ex. M.

       10.     During    the training   period,   Truitt   would   be responsible     for successfully

developing and understanding a series of lending and sales skills, including, but not limited to,

customer services, sales, underwriting and lending. See Fischer Decl., Ex. M.

       11.    The training period would be focused on developing             some of the following
competencies:
               a.       Originating residential portfolio and secondary market loans. Meeting
                        with applicants and collecting documentation and required information.




                                                  -2-
   Case 7:18-cv-08386-NSR-PED Document 47-3 Filed 01/28/20 Page 3 of 15



                        Negotiating structure, pricing and terms of loan - along with developing
                        effective client communication skills.
               b.       Developing and maintaining a network of real estate brokers, builders, and
                        attorneys for referrals. Provide them with mortgage marketing materials
                        via fax and personal visits on a weekly basis. Actively participate in other
                        marketing programs as needed.
               c.       Making loan recommendations for approval as required under bank policy.
                        Closing and/or attending closings for residential loans and mortgages.
               d.       Servicing existing banking relationships as Account Officer. Ensuring
                        receipt of updated financial statements, following up on customer needs,
                        providing advice and visits customer sites as needed.
               e.       Gain working knowledge of the mortgage lending industry and interest
                        rate environment.
               f.       Monitoring existing portfolio and recommending appropriate action on
                        credit quality rating, problem loan recognition and remedial management.
                        Performing assigned collection duties.

See Fischer Decl., Ex. M.

       12.     The Bank provided Truitt with an approximate          six-month   training program,

during which time Truitt would work 2-3 days per week with the Residential                       Credit

Underwriting Department and the remainder of the week with the Residential processors.             See

Fischer Decl., Ex. L.

       13.     Should Truitt successfully     complete the Bank's     training program, the Bank

anticipated that, in or around September 2018, Truitt would work for approximately another four

(4) months with internal staff and "Centers of Influence,"        such as real estate agents and

attorneys, to develop relationships in Dutchess, Ulster and Orange Counties in New York. See

Fischer Decl., Ex. L.

       14.     During this four-month secondary training period (September 2018 to January

2019), Truitt would be paid a $2,500 per month draw on future commissions.       Jd. at Ex. L.

       15.    Assuming that Truitt performed to expectations during his training period, Truitt

would be promoted to a full-time position of Mortgage Loan Officer in January 2019 and,




                                                  '1
                                                 -.)   -
   Case 7:18-cv-08386-NSR-PED Document 47-3 Filed 01/28/20 Page 4 of 15



thereafter, he would be compensated based solely on commission.       Jd. at Ex. L.

       16.     Because Truitt's employment with the Bank ended on May 1,2018, at no time

during Truitt's tenure with the Bank was he paid on a commission basis, either as a draw or in

full. See Fischer Decl., Ex. B, Truitt Dep. Tr. at 48:5-19.

The Bank Hired Truitt Knowing Of His Prior Political Activities (As It Had Many Others)

        17.    At the time of his hire by the Bank, Truitt was a Republican member of the

Dutchess County Legislature, who was elected to a second term of November 2016 through

December 31, 2019. See Fischer Decl., Ex. N; see also Fischer Decl., Ex. B, Truitt Dep. Tr.

29:16-30:5.

        18.    At all relevant times, the Bank was aware of Truitt's seat as a Republican in the

Dutchess County Legislature and that he would continue in this role even after he became

employed by the Bank. See Fischer Decl., Ex. N; see also Fischer Decl., Ex. B, Truitt Dep. Tr. at

30:6-22; 30:23-31 :2.

       19.     Management of the Bank approved Truitt's outside employment as a Dutchess

County legislator upon hire. See Fischer Decl., Ex. Q; see also Fischer Decl., Ex. G, Richard

Cantele Dep. Tr. at 40:3-42: 1O.

       20.     In an email to all Bank employees welcoming Truitt as a new hire, the Bank

specifically highlighted Truitt's political activity, noting that "Will serves as the youngest elected

county official in the State of N ew York as a Legislator in Dutchess County. He represents

approximately 15,000 people who call the Town of Hyde Park and the Town of Poughkeepsie

home." See Fischer Decl., Ex. H.

       21.     According    to Truitt, he spent an average        of 15 hours per week on his

responsibilities as a Dutchess county legislator, which included committee, caucus and board




                                                 -4-
     Case 7:18-cv-08386-NSR-PED Document 47-3 Filed 01/28/20 Page 5 of 15



meetings, which occurred outside of regular work hours in the evenings. See Fischer Dec!., Ex.

B, Truitt Dep. Tr. at 32:11-25, 33:7-12.

        22.     Like Truitt, other Salisbury employees were engaged in political activity outside

of their working hours, including Doug Cahill, the Bank's Vice President of Human Resources,

who ran for the Republican nomination for the Board of Education in the Town of Sharon,

Connecticut and was elected in or around 2012 and remains on the Board of Education.               See

Declaration of Douglas Cahill ("Cahill Decl.") at    '1 8; see also   Fischer Decl., Ex. E, Cahill Dep.

Tr. at 124:10-125:14.   Cahill is also active on the Town of Sharon's Republican Committee and

attended the State of Connecticut Republican conference in 2018 as a delegate. Cahill Dec!. at ~

9.

        23.     In addition to Cahill, numerous other current Bank employees serve in political

office in some fashion: Darilyn Woods is an alternate member of the Board of Finance for the

Town of Cornwall, Connecticut, Jennifer Anderson is a member of the Board of Education in

Sharon, Connecticut, Jean Stapf is a member of the Board of Education for the Pine Plains

School District in New York, and Robert Wiseman is a member of the Board of Assessment

Review for the Town of Kinderhook, Connecticut.        See Fischer Decl., Ex. U, which are memos

to the HRJCompensation Committee from Douglas Cahill, dated May 31, 2013, June 27, 2014,

June 26,2015,    June 24, 2016, April 28, 2017, May 25, 2018 detailing various employees'

requests for outside activities/employment.

        24.     Each of these positions referenced in Paragraph 25 above are volunteer positions

with a time commitment of, at most, ten (10) hours per month. ld.

The Bank Has Numerous Policies Regarding Outside Employment.

        25.     Upon hire, Truitt was provided a copy of the Bank's Employee Handbook, which




                                               -5-
      Case 7:18-cv-08386-NSR-PED Document 47-3 Filed 01/28/20 Page 6 of 15



provides a provision     regarding       Outside Activities/Employment.            See Fischer Decl., Ex. V.

           26.    The Bank's         handbook    provides:

           Salisbury Bank supports our local community           in many ways and encourages
           employees to participate in community activities. If you wish to accept a position,
           with or without compensation,      with a governmental agency, a for-profit or a not-
           for-profit organization,   either as a stockholder, director, officer, sole proprietor
           pm1ner, or employee, you need to first notify the Human Resource Administrator
           or the President. Any potential problems may be discussed with you and the
           request will be reviewed to see if any conflict of interest would exist, if a conflict
           exists, this outside appointment       or employment    will not be allowed, Please
           remember that your first professional responsibility      is to the position you have
           accepted here at Salisbury Bank. Salisbury Bank does not object to your accepting
           outside work as long as it does not (a) interfere with your regular work hours (or
           necessary overtime); (b) affect the efficient performance       of your regular duties;
           (c) cause you to be ill or accident-prone   through fatigue or other condition; or (d)
           present a conflict of interest.

ld.

           27.    The Bank also has a Code of Ethics and Conflicts                    of Interest   Policy that Truitt

received     upon hire which provides           provisions   regarding   outside    employment      and Contributions

regarding political    activities.     See Fischer Decl., Ex. W.

           28.    The Bank's         Code of Ethics states regarding      Outside Employment         states:

           With respect to an employee of the Corporation, employment is a fulltime career
           unless otherwise provided by the appropriate Board of Directors (or in the case of
           a non-officer employee, as provided by executive management).      The undivided
           interest and loyalty of employees is important to the continued success of the
           Corporation, Thus, employment with, or acting as consultant to, outside firms is
           permitted only if it is approved in advance by the appropriate Board of Directors
           (or in the case of a non-officer employee, executive management).  In determining
           whether to approve such outside employment, the appropriate Board of Directors
           (or in the case of a non-officer employee, executive management)    shall consider
           all relevant factors, including but not limited to the following:

                  1.       Will it interfere with work assignments or performance;
                  2.       Will it involve the possibility of adverse publicity to the
                           Corporation;
                  3.       Is it with a competitor, supplier or customer;
                  4.       Does it imply sponsorship by the Corporation; and




                                                             -6-
   Case 7:18-cv-08386-NSR-PED Document 47-3 Filed 01/28/20 Page 7 of 15



                 5.      Does it involve serving as a director, officer, manager or
                         consultant?

          Any such approval shall not be deemed a waiver of this provision of this Policy.

          In addition, certain affiliations by directors, officers and employees are
          specifically prohibited by law. Examples of such prohibitions include serving as a
          director, officer, and/or employee of:

                 1.      A public utility holding company or its affiliates (16 U.S.C.
                         §S25d(b)).
                 2.      An interstate power company (16 U.S.C. §S25d(b)) or having
                         certain specified affiliations with a registered investment company
                         (15 U.S.C. §SOa-10(c)).
                 3.      Most unaffiliated depository institutions within the Corporation's
                         market area, subject to certain exemptions pursuant to state and
                         federal law.

p. 6 of Code of Ethics, Exhibit D-14, Fischer Decl., Ex. W.

          29.    With regard to Contributions - Political Activities, the Bank's Code of Ethics

states:

          The Corporation, as a responsible citizen, encourages contributions to worthy
          charitable, social and educational causes. However, due to the requirements of the
          working environment,       employee contributions to political or charitable
          organizations may not be solicited on the Corporation's premises or during
          working hours without prior management approval. Directors, officers and
          employees shall not contribute directly or indirectly on behalf of the Corporation,
          time, money, service or favors to political parties, candidates or workers. The
          Corporation is prohibited from engaging in politics or making political
          contributions including the use of its facilities and/or supplies.

          Any director, officer or employee who wishes to take an active role as a political
          candidate for any elective public office or is considered being appointed to any
          governmental or civic position, must discuss the details and receive prior approval
          from the Chief Executive Officer and appropriate Board of Directors.

p. 6-7 of Code of Ethics, Exhibit D-14, Fischer Decl., Ex. W.

Truitt's Campaign      for New York State Legislature

          30.    On April 12, 20 IS, Truitt announced on Facebook his campaign to run for a seat

in the New York State Assembly. See Fischer Decl., Ex. B, Truitt Dep. Tr. at SO:10-13.




                                                  -7-
    Case 7:18-cv-08386-NSR-PED Document 47-3 Filed 01/28/20 Page 8 of 15



           31.       However,   Truitt had not previously            notified     Human      Resources      or his supervisor

of his decision        to run for office,      as required         by the Bank's        Handbook         policy     on Outside

Activities;      nor did he receive approval      from the Board of Directors             or President      as required       in the

Code of Ethics.       See Fischer Decl., Ex. B, Truitt Dep. Tr. at 80:79:17-80:19.

           32.       Upon learning     of Truitt's     announcement        on Facebook,          Amy Raymond,               Truitt's

supervisor,       and Doug Cahill,      Vice President       of Human           Resources,     requested      a meeting         with

Truitt to determine        what kind of time commitment                 such a campaign           (and subsequently             job)

would entail.        See Fischer Decl., Ex. B, Truitt Dep. Tr. 80:20-82:20,85:8-86:5;                             86:16-18;      see

also Fischer Decl., Ex. E, Cahill Dep. Tr. at 99: 17-1 00:4.

           33.       When asked about his Facebook                 post at that meeting         held on April         13, 2018,

Truitt said that he was meaning           to tell Raymond          about it, but that he did not have time because

the decision       and nomination      happened      so quickly.      At this same meeting,          Raymond         and Cahill

asked Truitt to provide them with a written explanation                  as to what the job would entail if he were

elected.      See Fischer Decl., Ex. B, Truitt Dep. Tr. 88: 18-29:4; see also Fischer Decl., Ex. E,

Cahill Dep. Tr. 100:10-19.

           34.       Truitt provided    this letter, along with the parameters               of the Assembly        role.     Upon

receipt of the letter, management          reviewed     the role with respect to a potential               conflict of interest

and with respect to the amount of time away from the Bank and Bank business                                that the job would

require.      See Fischer Decl., Ex. S.

           35.       Upon review of the state Assembly               calendar     provided     by Truitt, it became            clear

that Truitt would be required          to spend at a minimum 2-4 days per week - 60 business                           days - in

Albany for more than half of the year.               See Fischer Decl., Ex. B, Truitt Dep. Tr. at 89:5-90: 16;

see also Fischer Decl., Ex. E, Cahill Dep. Tr. 50:6-52:6.




                                                            -8-
   Case 7:18-cv-08386-NSR-PED Document 47-3 Filed 01/28/20 Page 9 of 15



        36.          For the 2018 Legislative Session, the legislature convened on January 3, 2018 and

was in session on the following dates: January 8, 9, 16, 17,22,23,29             and 30; February 5, 6, 12,

13,27 and 28; March 5, 6, 7, 12, 13, 14, 15, 19, 20, 21, 22, 26, 27, 28 and 29; April 16, 17, 18,

23,24,25      and 30; May 1,2, 7, 8, 9, 14, 15, 16,22,23,         30 and 31; and June 4, 5, 6, 7, 11, 12, 13,

14,18,19,20.         See Fischer Decl., Ex. S.

        37.          Although Plaintiff alleges that there are days where the legislative sessions run

"an hour, two hours at the most," he testified at his deposition that "1 was never an assemblyman

and so I wasn't entirely positive of what the times would be." See Fischer Decl., Ex. B, Truitt

Dep. Tr. at 94: 17-24.

        38.          The state capital in Albany is "approximately      an hour and 15 minutes" from the

Newburgh, New York branch of Riverside Bank where Plaintiff would be employed after the

completion of his MLO training. See Fischer Dec!., Ex. B, Truitt Dep. Tr. at 93: 18-22.

        39.          At the time of Truitt's       employment     with the Bank, members       of the State

Assembly earn a $79,500 salary.               Today, members of the New York State Assembly earn

$110,000       per     year.       See    https:llwww.nytimes.com/20    18/12/09/nyregion/ny-state-senate-

assembly-salary.html,          attached as Ex. T to the Fischer Decl.

        40.          Given the salary that Plaintiff would earn as an Assemblymember,        as compared to

the $17,000 per year Truitt earned as a Dutchess county legislator, the Bank considered the State

Assembly job as one that would require full-time work and commitment on Truitt's end to his

constituents. See Fischer Decl., Ex. E, Cahill Dep. Tr. 137:4-17.

       41.           Truitt acknowledged that, prior to the election, he would engage in a campaign for

the seat and that his campaigning would continue even after he would be elected.                See Fischer

Decl., Ex. B, Truitt Dep. Tr. at 114:6-9.




                                                         -9-
  Case 7:18-cv-08386-NSR-PED Document 47-3 Filed 01/28/20 Page 10 of 15



          42.        Truitt    testified     at his deposition        that,    despite     obtaining     new     employment        at

Bridgeview        Excavation       in May 2018, he did not work at all between                    the end of July 2018 and

November         6, 2018, Election         Day in order to focus on his campaign.                 See Fischer Dec!., Ex. B,

Truitt Dep. Tr. at 139:5-141 :7.

          43.        The Riverside          Division    residential      lending     market,     which     Truitt     served    as a

Trainee      and would        be serving        as a Mortgage          Loan      Officer    ("MLO")       for the Bank          upon

completion        of his training,     was an emerging        market for the Bank.              See Declaration        of Richard

Cantele ("Cantele        Dec!."), ~ 8, filed concurrently            herewith.

          44.        The primary           duty of a MLO relates              to sales     and customer        services,     such as

soliciting      and counseling       customers     that are looking        to either purchase          or refinance        a home or

seek to obtain        a construction         loan or mortgage          and assist        them through      the processing        and

closing of that loan. See Cantele Decl., ~ 9; see also Fischer Decl., Ex. D, Spring Burke Dep. Tr.

at 14:20-19:5.

          45.        In this customer-facing           business,     where competing           banks offer similar          products

and serVices,        a distinguishing         factor   in being       able to get new business              and retain       current

customers        is relationship     building     and customer         service     so an MLO must be responsive                  and

available     to their clients at their convenience,               including     being physically        present    to close on a

property.       Cantele Decl., ~ 9; see also Fischer Decl., Ex. D, Spring Burke Dep. Tr. at 14:20-19:5;

and Ex. C, Kevin Cantele Dep. Tr. at 5:25-6:5.

          46.        Residential     MLOs        often work more than 50 hours per week,                       and there was a

concern      by the Bank that Truitt's           job duties as an assemblymember                  would     not permit        him to

focus all of his energies to his clients at the Bank.                 See Cantele Decl., ~ 10.

          47.        On April 26, 2018, Cahill met with Truitt and informed                            him that the Bank was




                                                               -10-
  Case 7:18-cv-08386-NSR-PED Document 47-3 Filed 01/28/20 Page 11 of 15



concerned         that he could not effectively             fulfill the requirements        and responsibilities      of his future

MLO position           as well as the requirements                and responsibilities       of a State Assembly         seat and,

therefore,        the Bank's       management          would      not provide      an exception       to the Bank's     policy    on

outside employment.               See Fischer Dec!., Ex. E, Cahill Dep. Tr. at 79: 18-80:21; see also Fischer

Dec!., Ex. G, Richard Cantele Dep. Tr. at 117:20-118:6.

            48.        Of particular        concern to Cantele was the fact that Truitt had been hired to serve as

a MLO, upon the completion                      of his training,     in a new market,         where     Salisbury    Bank nor its

Riverside         Division     previously       had any residential        lending    business.    It would be incumbent          on

Truitt to develop             significant     business      in that region and it would           be necessary      for him to be

present, developing             relationships      with local real estate agents and attorneys.                 See Cantele Dec!.,

~ 8.

            49.        After being advised that no policy exception                    would be granted, Truitt requested         to

meet with and met with Richard                       ("Rick")     Cantele,    CEO of the Bank,           on April 30, 2018 to

request to both campaign/work                    in the State Assembly            as an elected    official    and also work full

time for the Bank; however,                   Cantele reiterated     that the Bank "did not believe that Truitt would

be able to fulfill his position                as a residential      originator      given the responsibilities       as we knew

them to be relative to the Assembly                    position    in New York."         See Fischer Dec!., Ex. G, Richard

Cantele Dep. Tr. at 73: 19-24.

            50.       Cantele       further     testified    that the Bank "[was]          concerned,         and we relayed     our

concerns,         regarding      his ability     to fulfill the role the bank was looking                 for in the Riverside

division,     and tak[ing]        this other job which required              him to be out of the bank for at least sixty

days a year. And common                 sense would say, given this job, that there would be campaigning                       to be

done."      Id. at 29: 15-24.




                                                                    -11-
     Case 7:18-cv-08386-NSR-PED Document 47-3 Filed 01/28/20 Page 12 of 15



        51.   At no time did Cahill or Cantele advise Truitt that his employment with the Bank

was terminated or state that Truitt's employment would be terminated if he proceeded with his

campaign. See Fischer Dec!., Ex. E, Cahill Dep. Tr. 89:6-12.

        52.    Cahill asked only that Truitt let the Bank know by Tuesday, May 1,2018 whether

he still intended to run for office understanding that the Bank did not approve his outside

employment request. Jd. at 89:6-12.

        53.   Although the Bank may have had to make a decision whether to terminate Truitt's

employment if his campaigning interfered with his employment at the Bank or if Truitt was

elected to office; however, before any decision by the Bank was made regarding Truitt's future

with the Bank, on May 1, 2018, Truitt resigned from his position. See Fischer Dec!., Exs. 0 and

P.

        54.   In an email to Amy Raymond and Andrea MacArthur dated May 1, 2018, Truitt

states that "I am truly saddened to say that after multiple discussions with Doug Cahill and after

meeting with Rick Cantele, it has been confirmed to me that my employment with Salisbury

Bank will not be continued if I pursue election to the New York State Assembly this November."

See Fischer Dec!., Ex. O.

        55.   Truitt acknowledges in his deposition that "[b ]oth Doug and Rick reiterated to me

that the main concern is that, if elected, I would not have the necessary time it takes to be a

successful originator and grow our brand in New York." See Fischer Dec!., Ex. O.

        56.   Truitt also admits that Cantele advised if Truitt was not successful         111   the

November election, he should consider coming back to the Bank to fill the same residential role

or perhaps even another rule in the commercial lending division, evidencing the Bank's sole

concern was with the time commitment associated with a state assemblymember            role.     See




                                              -12-
  Case 7:18-cv-08386-NSR-PED Document 47-3 Filed 01/28/20 Page 13 of 15



Fischer Decl., Ex. O.

       57.      Truitt also thanked Raymond and MacArthur, writing "1 cannot thank the both of

you enough for all the time you both took to train me and for all the valuable information that

you taught me. 1 truly wish this did not have to be the outcome, because 1 grew to really

appreciate the business we do, and 1 enjoyed all the great people I worked with." See Fischer

Decl., Ex. O.

       58.      On that same date, Truitt also sent an email to Doug Cahill, in which he states that

"I did deeply consider and weigh my options over this past weekend, and came to the conclusion

that 1 cannot give up on a once in a lifetime 0ppOliunity such as the one that has presented itself

before me. The chance to tie Teddy Roosevelt as the youngest State Assemblyman in New York

history is one I cannot give up, nor can I let down my community who has asked me to run." See

Fischer Decl., Ex. P.

       59.      Truitt also stated in the email that "I have learned a tremendous amount during

my short two months at Salisbury Bank, and I truly appreciated how quickly everyone welcomed

me into the family. I want to especially thank you Doug, for our initial interview and for your

help along the way, and also Rick for his leadership and willingness to meet with me yesterday."

See Fischer Decl., Ex. P.

       60.      In closing, Truitt advised in the email that he had a company laptop, key-fob and

parking garage badge that he needed to return to the Bank and asked Doug how he should return

these items. See Fischer Decl., Ex. O.

Truitt's Allegation that Arthur Bassin Engaged in a Conspiracy with Didi Barrett To
Terminate His Employment.

       61.      Truitt alleges that Cahill told him that Arthur Bassin, a member of the Bank's

Board of Directors, was "not comfortable" with Truitt running for state assembly in District 106.




                                                -13-
  Case 7:18-cv-08386-NSR-PED Document 47-3 Filed 01/28/20 Page 14 of 15



See Fischer Decl., Ex. A, Complaint ~28.

          62.    Truitt infers that the reason that Bassin was "not comfortable" with Truitt running

for State Assembly was because he was a "long-time political and financial supporter of Didi

Barrett     (Dianne   Dewitt    Barrett),   the   three-term   incumbent   Democratic    New     York

Assemblymember        for District   106 - the same district for which Mr. Truitt had recently

announced his Republican candidacy." See Fischer Decl., Ex. A, Complaint ~29.

          63.    Truitt testified at his deposition that Cahill told him that Bassin did not think "it

was plausible" to work full-time as a Mortgage Loan Originator and hold elected office in the

New York State Assembly.        See Fischer Decl., Ex. B, Truitt Dep. Tr. at 112:2-7.

          64.    Truitt did not have personal        knowledge   as to why Bassin was allegedly

"uncomfortable" or thought that his running for and holding public office was "not plausible,"

other than the fact that Bassin was an elected official himself. See Fischer Decl., Ex. B, Truitt

Dep. Tr. at 112:8-10.

          65.    Bassin is the Town Supervisor in the Town of Ancram, New York. See Fischer

Decl., Ex. F, Bassin Dep. Tr. at 14:15-16.

          66.    Neither Bassin nor any member of the Board of Directors (other than Rick

Cantele, who as CEO sat on the Bank's Board) were involved in the Bank's decision to deny

Truitt's request for outside employment. See Fischer Decl., Ex. I, Defendants'            Answer to

Plaintiffs First Set of Interrogatories #5; see also Fischer Decl., Ex. F, Bassin Dep. Tr. at 33:2-

11,35:6-14,58:6-59:11,59:21025,60:3-21;             Ex. G, Richard Cantele Dep. Tr. 38:24-39:18,

122: 17-14; and Ex. E, Cahill Dep. Tr. at 49:4-20.

          67.   No Salisbury employee involved in any discussions regarding whether Plaintiff

would be able to fulfill his full-time job duties while campaigning for and/or as a member of the




                                                   -14-
   Case 7:18-cv-08386-NSR-PED Document 47-3 Filed 01/28/20 Page 15 of 15



New York State Assembly,              including Doug Cahill, Rick Cantele, Richard Kelly, Andrea

MacArthur or Amy Raymond, has provided financial support to a political campaign or political

office held by Didi Barrett nor have these employees volunteered time to campaign or work on

behalf of Ms. Barrett.         See Fischer Decl., Ex. I, Defendants'   Answer to Plaintiffs   First Set of

Interrogatories # 1.

          68.       Although Bassin had made financial contributions to Ms. Barrett's campaign in

prior years, he testified that he was not involved in any discussion regarding Truitt's Outside

Employment request and did not know who William Truitt was, or that he was running for a seat

in the State Assembly, until he received a copy of the Complaint in this lawsuit.             See Fischer

Decl., Ex. I, Defendants' Answer to Plaintiffs         First Set of Interrogatories #5; see also Fischer

Decl., Ex. F, Bassin Dep. Tr. at 33:2-11, 35:6-14, 58:6-59:11, 59:21025, 60:3-21.



Dated: December 13,2019
       Newark, New Jersey

                                                          lsi Jennifer 1. Fischer
                                                         Jennifer I. Fischer
                                                         Amber M. Spataro (admitted pro hac vice)
                                                         LITTLER MENDELSON, P.C.
                                                        One Newark Center , 8th Floor
                                                        Newark, New Jersey 07102
                                                        j fischer@littler.com

                                                        Attorneys for Defendants



4849-1076-2156.2 099759.1001




                                                     -15-
